Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 1 of 38 Page ID #:1




 1 Milberg Tadler Phillips Grossman LLP
   DAVID E. AZAR (SBN 218319)
 2 11766 Wilshire Blvd., Suite 500
   Los Angeles, California 90025
 3
   Telephone: (213) 617-1200
 4 Facsimile: (212) 868-1229
   dazar@milberg.com
 5
   HENRY J. KELSTON
 6 ANDREI RADO

 7 One Pennsylvania Plaza, Suite 1920
   New York, New York 10119
 8 Telephone: (212) 594-5300
   Facsimile: (212) 868-1229
 9 hkelston@milberg.com
   arado@milberg.com
10

11                               UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
12                                    WESTERN DIVISION

13    MARCIA KOSSTRIN TRUST AND
      PROFESSIONAL HOME IMPROVEMENTS
14    INC. RETIREMENT PLAN,                               CLASS ACTION COMPLAINT FOR
                                                          BREACH OF CONTRACT,
                                Plaintiffs,               BREACHES OF FIDUCIARY DUTIES,
15
                                                          AIDING AND ABETTING BREACHES
                            - against -                   OF FIDUCIARY DUTIES, AND
16
                                                          FRAUDULENT INDUCEMENT
17    DIRECT LENDING INVESTMENTS, LLC,
      BRENDAN ROSS, BRYCE MASON, FRANK
18                                         JURY TRIAL DEMANDED
      TURNER, RODNEY OMANOFF, and
      QUARTERSPOT INC.,
19                              Defendants
20
            Plaintiffs, upon personal knowledge as to allegations relating to themselves and their own acts
21
     and upon information and belief and investigation of their counsel as to all other allegations, hereby
22
     allege as follows:
23
     I.     INTRODUCTION AND SUMMARY OF ALLEGATIONS
24
            1.      Plaintiffs and members of the putative class are limited partners (the “Limited
25
     Partners”) in Direct Lending Income Fund, L.P. (the “Fund” or the “Partnership”) a Delaware limited
26
     partnership that lends money through affiliates to small and medium sized businesses.
27

28

                                           Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 2 of 38 Page ID #:2



 1          2.      The Fund’s principal place of business is in Glendale, California. The Fund is a “feeder

 2 fund”: its capital is invested in another fund, DLI Capital Inc. (the “Master Fund”), and the Master

 3 Fund (also through holding companies and subsidiaries) in turn invests in various businesses. In

 4 addition to investing for the Fund, the Master Fund also invests for Direct Lending Income Feeder

 5 Fund, Ltd, a Cayman-Island corporation for non-U.S. domiciled investors (the “Offshore Fund”). The

 6 Fund is far larger than the Offshore Fund, accounting for approximately 75% of the total funds in the

 7 Master Fund. The Fund and Offshore Fund are referred to collectively as the “Funds.” The Funds

 8 share the same general partner and investment manager, defendant Direct Lending Investments LLC

 9 (the “General Partner”).1

10          3.      This action concerns the Fund’s misrepresentations about its due diligence leading to

11 its disastrous investment in defendant VOIP Guardian Partners I, LLC (“VOIP Guardian”), and,

12 separately, the Fund’s materially inflated financial reports to Limited Partners caused by its materially

13 inflated reported fair value for investments in QuarterSpot, Inc. (“QuarterSpot”), a lending platform

14 for small businesses.

15          4.      VOIP Guardian provides “factoring” financing to small telecommunications

16 companies providing services to larger telecommunications companies. Under its factoring

17 arrangements, VOIP Guardian utilizes the money provided to it by the Funds to purchase accounts

18 receivable of the small telecoms at a discount. As of December 31, 2018, approximately 25% of the

19 Funds’ capital was invested in VOIP Guardian.

20          5.      On February 11, 2019, the Limited Partners learned by letter from defendant Brendan

21 Ross, founder and CEO of the Funds and the General Partner, that the Funds were the victims of

22 likely misconduct. According to Ross, $160 million, of a total of $190 million outstanding to VOIP

23 Guardian, may not be recoverable. According to the letter, VOIP Guardian defaulted on its payments

24 to the Funds because its own payment obligors defaulted on payments owned to VOIP Guardian. The

25 letter further stated: “We now suspect that the cessation of payments is the likely result of misconduct

26
27   1
     In this complaint, references to Fund investments are to direct investments (in the Master Fund) and
   indirect investments through the Master Fund and its various holding companies, subsidiaries and any
28
   other affiliated entities.
                                                     -2-
                                            Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 3 of 38 Page ID #:3



 1 (although we have not determined by whom),” and that counsel had been engaged to investigate and

 2 consider litigation against VOIP Guardian and/or VOIP Guardian’s obligors, and that the U.S.

 3 Attorney’s Office, Major Frauds Section, was contacted.

 4          6.     The letter also advised that limited partner withdrawals from the Funds were frozen

 5 because the General Partner invoked a provision in the Limited Partnership Agreement (“LPA”)2

 6 allowing a halt of withdrawals in the interest of the Fund. and that the Funds was closed to new

 7 investors. See Ex. A.

 8          7.     Then, on March 19, 2019, in another letter from the General Partner, the Limited

 9 Partners learned that in addition to the near-total loss of the VOIP Guardian investment, the value of

10 the Fund’s investments in QuarterSpot may have been materially misstated in reports to Limited

11 Partners from 2014 through 2017. The letter also disclosed that defendant Ross has resigned as CEO

12 and managing member of the General Partner, and all positions related to the Funds, after the

13 Securities and Exchange Commission notified the General Partner that it is investigating “various

14 matters concerning the [General Partner], including the Funds’ QuarterSpot and VOIP Guardian

15 investments.” The General Partner also announced that VOIP Guardian had filed for Chapter 7

16 bankruptcy.

17          8.     On March 22, 2019, the SEC filed an action in the Central District of California against

18 the General Partner, accusing it of materially misstating the value of the QuarterSpot investments by

19 approximately $53 million, and collecting approximately $11 million in overcharged fees. 3 Among

20 other things, the General Partner, together with QuarterSpot, falsified borrower payment information

21 and reported hundreds of monthly payments by QuarterSpot borrowers that were never made. The

22 SEC complaint alleges fraud pursuant to the Investment Advisers Act, the Securities Exchange Act

23 of 1934, the Securities Act of 1933. The SEC also announced that it has obtained consent to appoint

24 a receiver to preserve investor assets.

25

26   2
     Seventh Amended and Restated Partnership Agreement of Direct Income Lending Fund, L.P.,
27 attached hereto as Exhibit A.
   3
     Securities and Exchange Commission v. Direct Lending Investments, LLC No. 19-cv-2188 (C.D.
28
   Cal. Mar. 22, 2019) (the “SEC Action”).
                                                      -3-
                                             Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 4 of 38 Page ID #:4



 1          9.      By materially misstating the value of the QuarterSpot investments, the General Partner

 2 and Ross falsely inflated the value of the Fund and thereby fraudulently induced Plaintiffs and other

 3 current Limited Partners to purchase their limited partnership interests at inflated prices.

 4          10.     By not accurately reporting to them the true financial condition, valuation and risk in

 5 the Fund relating to the VOIP Guardian investments, the General Partner and the Individual

 6 Defendants breached the Limited Partnership Agreement, breached their fiduciary duties to the

 7 Limited Partners, deceived the Limited Partners concerning the value and risks concerning these

 8 investments, and deprived the Limited Partners of various contractual rights, including a meaningful

 9 right to withdraw from the Fund, causing them to incur significant loss of capital.

10 II.      THE PARTIES

11          11.     The Plaintiff entities are investment vehicles for Jeffrey Greenberg and his spouse

12 Marcia Kosstrin. As of November 31, 2018, the date of the last statement received by Limited

13 Partners, Plaintiffs accounts had a combined value of $758,000.

14          12.     Plaintiff Marcia Kosstrin Trust is a Connecticut trust. The Kosstrin Trust initiated its

15 investment in the Fund in on April 1, 2018 by signing the Subscription Agreement (defined below)

16 and depositing $280,000. The trustee for the Marcia Kosstrin Trust is Jeffrey Greenberg. In its last

17 account statement, the Kosstrin Trust showed a value of $500,000.

18          13.     Plaintiff Professional Home Improvements Inc. Retirement Plan is a self-directed

19 retirement plan. Professional Home Improvements Inc. initiated its investment in the Fund on

20 September 1, 2015, by signing the Subscription Agreement and depositing $100,000. The trustee for

21 the plan is Jeffrey Greenberg. As of its last account statement, the Trust showed a value of $258,395.

22          14.     Plaintiffs, like all Limited Partners, initiated their investment in the Fund by signing a

23 subscription package delivered to them by the General Partner (Subscription Agreement) that includes

24 the Subscription Agreement, Limited Partnership Agreement, and Confidential Private Placement

25 Memorandum.4        The parties to the Limited Partnership Agreement are Plaintiffs and the General

26
27   In this complaint, “PPM” refers to the Confidential Private Placement Memorandum dated
     4

   September 2018 (attached hereto as Exhibit B). The memoranda by which Limited Partners invested
28
   in the Fund have been substantively similar in all relevant ways.
                                                     -4-
                                            Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 5 of 38 Page ID #:5



 1 Partner. The limited partnership interests are not registered under the Securities Act of 1933, or under

 2 the laws of any state. The Limited Partnership interests do not trade on any exchange and there is no

 3 public market for them. Limited Partnership interests take the form of Class A interests, which is, and

 4 has been, the only class of Partnership interests.

 5          15.    Defendant Direct Lending Investments, LLC is the General Partner and Investment

 6 Manager of the Fund. It is organized under the laws of California and maintains its principal place of

 7 business at the same location as the Fund, at 550 North Brand Boulevard, 20th Floor, Glendale

 8 California, 91203. The General Partner manages the Fund and its investments and is a registered

 9 investment advisor.

10          16.    Defendant Brendan Ross founded the General Partner in 2012, and at all relevant times

11 served as its Chief Executive Officer until his departure in March 2019. Ross has held various other

12 positions in the General Partner including as its Portfolio Manager (per the October 2016 Private

13 Placement Memorandum). Ross exercised control over the General Partner and is referred to in the

14 Fund’s offering memoranda as “the Principal.” Ross served as a member of the General Partner’s

15 Management Committee and its Investment Committee. The Limited Partnership Agreement is

16 signed by Ross on behalf of the General Partner.

17          17.    Defendant Bryce Mason has served as the Executive Vice President of Research of the

18 General Partner Since July 2015. In that capacity Mason’s responsibilities encompassed “direct[ing]

19 the General Partner’s quantitative research efforts, including assisting with investment due diligence,

20 collecting data to describe the Partnership’s portfolio, and monitoring collateral performance. PPM

21 at 11. In addition, until October 2016, Mason served as the General Partner’s Chief Investment

22 Officer, and was “responsible for the initial and ongoing due diligence of investments; the design of

23 portfolio monitoring tools; performing research and analysis related to the performance of the

24 portfolio.” October 2016 Private Placement Memorandum at 15. As Chief Investment Officer and

25 Executive Vice President of Research, Mason served on both the General Partner’s Investment

26 Committee and its Management Committee. On a Form D filed by the General Partner with the SEC
27 on September 21, 2018, Mason is listed as an Executive Officer of the General Partner with the title

28

                                                    -5-
                                           Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 6 of 38 Page ID #:6



 1 of Executive Vice President, Research. His address is given as the address of the Fund Entities

 2 (defined below) in Glendale, California.

 3            18.    Defendant Frank Turner served as Chief Investment Officer of the General Partner

 4 from October 2016 to January 2019. In that capacity Turner was “responsible for sourcing and

 5 conducting due diligence on prospective investments.” PPM at 10. As Chief Investment Officer,

 6 Turner served as a member of the General Partner’s Investment Committee and Management

 7 Committee. On a Form D filed by the General Partner with the SEC on September 21, 2018, Turner

 8 is listed as an Executive Officer of the General Partner with the title of Chief Investment Officer. His

 9 address is given as the address of the Fund Entities in Glendale, California.

10            19.    Defendants Ross, Mason, and Turner are referred to as the “Individual Defendants.”

11            20.    Defendant Rodney Omanoff resides in or near Los Angeles, California. Omanoff is

12 the founder and principal of VOIP Guardian and has stated that he “supervise[s] the daily operations”

13 of VOIP Guardian, LLC.” According to the bankruptcy petition filed in the Central District of

14 California on March 11, 2019,5 VOIP Guardian Partners I, LLC, is located at 1221 Ocean Avenue,

15 Unit 507, Santa Monica, California 90401. From August 1, 2016 through July 31, 2018, VOIP

16 Guardian Partners I, LLC was located at 301 Arizona Avenue, Suite 220, Santa Monica, California

17 90401. The petition names VOIP Guardian, LLC as the Sole Member of VOIP Guardian Partners I,

18 LLC. The sole manager of the Board of Managers of the Sole Member is Omanoff America, LLC.

19 The sole manager of the board of managers of Omanoff America, LLC is Rodney Omanoff. In other

20 words, all the VOIP Guardian entities are controlled by Omanoff and Omanoff America, LLC.

21            21.    Defendant QuarterSpot, Inc. (“QuarterSpot”) maintains its principal place of business

22 in New York City, at 333 Seventh Avenue, Suite 1402, New York, NY 10001. QuarterSpot is licensed

23 as a California Finance Lender, holding License Number 603K646 from the Califonia Department of

24 Business Oversight. As alleged herein, QuarterSpot worked with the General Partner to inflate the

25 performance of the Partnership’s investments through QuarterSpot.

26
27

28   5
         Petition of VOIP Guardian Partners I, LLC, Case 2:19-bk-12607-BR (C.D. Cal. March 11, 2019).
                                                     -6-
                                           Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 7 of 38 Page ID #:7



 1 III.     JURISDICTION AND VENUE

 2          22.     The Court has jurisdiction over this action under the Class Action Fairness Act of

 3 2005, 28 U.S.C. § 1332(d), because at least one member of the putative class is a citizen of a State

 4 different from at least one defendant.

 5          23.     As alleged above, defendants reside and/or do business in California, and many of the

 6 acts or omissions that form the basis of the claims took place in California. The Partnership

 7 Agreement has a Delaware choice of law clause and a California jurisdiction and forum clause:

 8            11.02 Applicable Law. This Agreement shall be governed by, construed under, and
              enforced and interpreted in accordance with, the laws of the State of Delaware.
 9
              11.03 Jurisdiction. Any action or proceeding seeking to enforce any provision of,
10            or based on any right arising out of, this Agreement may be brought against any of
              the parties in the courts of the State of California, and each of the parties consents
11            to the jurisdiction of such courts in any such action or proceeding and waives any
12            objection to venue laid therein
     Partnership Agreement at 25.
13

14 IV.      ALLEGATIONS COMMON TO ALL CLAIMS

15          A.      Structure and Purpose of the Fund Entities and Compensation of the General
                    Partner
16
            24.     The Fund Entities, which include the Partnership, the Offshore Feeder Fund, and DLI
17
     Capital (the Master Fund) and all their affiliates and subsidiaries, are all under the control of the
18
     General Partner 6 as illustrated in this chart from the Private Placement Memorandum: 7
19

20

21

22

23

24

25

26
     “Fund Entities” refers to the Funds and the Master Fund and its direct wholly owned subsidiaries.
     6

27 PPM at 15.
   7
     The chart “does not include all Fund Entities, affiliates, investors, members and partners that may
28
   be in existence from time to time.”
                                                     -7-
                                            Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 8 of 38 Page ID #:8



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          25.    To become a Limited Partner, an investor must receive, complete and return a

14 Subscription Agreement, which includes a Private Placement Memorandum and Limited Partnership

15 Agreement.

16          26.    The Partnership is a pass-through entity, a “feeder fund” that takes the capital

17 contributions of the Limited Partners and gives it to the Master Fund for investment, to be managed

18 by the General Partner. The Master Fund generally issues shares of common stock to the Partnership

19 in proportion to its investment in the Master Fund at the time of each investment by an investor in the

20 Partnership.

21          27.    The Partnership is a part of a master-feeder structure and seeks to achieve its

22 investment objective by investing in a revolving loan and equity in the “Master Fund”, DLI Capital,

23 Inc., which invests directly or indirectly in Collateral Assets. The Partnership Agreement similarly

24 establishes that the purpose of the Partnership formally is to purchase shares in the Master Fund:

25           Purpose of Partnership. (a) The Partnership is organized for the purpose of investing
             in Investments consisting primarily of Master Fund shares and Master Fund Loans;
26           and engaging in all activities and transactions as the General Partner may deem
27           necessary or advisable in connection therewith and doing such other lawful acts as
             the General Partner may deem necessary or advisable in connection with the
28           maintenance and administration of the Partnership.

                                                    -8-
                                           Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 9 of 38 Page ID #:9



 1 LPA at 2.

 2          28.     The Fund investments comprise loans to various businesses. As described in the
 3 Private Placement Memorandum:

 4
            Direct Lending Income Fund, L.P. (the “Partnership”) seeks to generate attractive
 5          current income through opportunistic investments across the credit markets,
            including, through investing in certain loans and debt obligations (including short-
 6          term loans, revolving loan facilities, lines of credit, and real estate loans), and other
            obligations of non-bank lenders and small- and medium-sized businesses (the
 7          “Investments”).
 8 PPM at 2.

 9
            29.     The Master Fund utilizes holding companies and subsidiaries to invest the Fund’s
10
     capital in short term loans, lines of credit, receivables, and other debt obligations:
11
              The Master Fund generally invests in Investments through one or more holding
12            vehicles (referred to hereinafter as “Holding Companies”). In addition, from time-
              to-time, the Master Fund may also seek to enhance returns on its loan portfolio
13            through equity participation in connection with its debt investments. References in
              this Memorandum to investments made by the Master Fund include references to
14
              investments made directly by the Partnership, a Holding Company (whether acting
15            directly or as the beneficiary of a custodial relationship with a third party), or any
              other Fund Entity (as defined below) or subsidiary thereof that may, from time to
16            time, make or acquire Investments, and any successor to any such persons (a “DLI
              Lending Entity”).
17
     PPM at 5.
18
            30.     Pursuant to the Limited Partnership Agreement, the Partnership pays the General
19
     Partner indirectly, through the Master Fund. See LPA at 17.
20
            31.     Pursuant to the Private Placement Memorandum, which the Limited Partnership
21
     incorporates, the General Partner is paid a performance fee of 20% of each month’s profit of the
22
     Master Fund. The management fee is 0.08333% per month (1% annual) of the gross asset amount of
23
     the Master Fund. See PPM at 24, 27. This fee is borne by the Limited Partners.
24
            B.      Value of Limited Partnership Interests
25
            32.     The value of a Limited Partner’s interest in the Fund is determined by the proportion
26
     of the Limited Partner’s capital account to the total of the capital accounts of all Partners in the Fund
27

28

                                                      -9-
                                             Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 10 of 38 Page ID #:10



  1 which, in turn, reflects numerous factors including the current value of the Limited Partnership’s

  2 assets, previous allocations to capital accounts, interest income, and fees:

  3            3.01 Capital Accounts. (a) A Capital Account shall be established and maintained
               on the books of the Partnership for each Partner. The amount of each Partner’s
  4
               initial capital contribution shall be credited to its Capital Account at the beginning
  5            of the Accounting Period in which such capital contribution is accepted, less the
               amount of any Brokerage Commission paid in connection with the capital
  6            contribution.

  7                                                   * * *
               3.02 Allocations of Profits and Losses. The Partnership will allocate profits and
  8            losses for each Accounting Period as follows: (a) Master Fund Net Profits and
  9            Master Fund Net Losses with respect to each class and series of Master Fund shares
               shall be allocated to the Capital Accounts of the Partners with an interest in the
 10            Master Fund shares as of the last day of the Accounting Period in proportion to
               each such Partner’s Master Fund Allocation Percentage. (b) Any Net Investment
 11            Income for each Accounting Period shall be allocated to each Partner’s respective
               Capital Account as of the last day of the Accounting Period in proportion to the
 12            Partner’s Allocation Percentage.
 13                                                   * * *
               “Master Fund Allocation Percentage” shall mean with respect to any Partner and
 14
               any class or series of Master Fund shares for any Accounting Period, the quotient
 15            obtained by dividing (i) the value of the Capital Account balance for such Partner
               with an interest in the specific class or series of Master Fund shares as of the
 16            beginning of such Accounting Period by (ii) the Capital Account balance for all
               Partners who have an interest in the same class or series of Master Fund shares as
 17            of the beginning of such Accounting Period who are invested in the same class and
               series of Master Fund shares (in each case, after giving effect to purchases and
 18
               redemptions of debt and equity of the Master Fund).
 19 LPA at 3-5, 32.

 20
             33.     The adjustment to capital accounts occurred every Accounting Period, which spanned
 21
      no more than a month. See LPA at 30.
 22
             C.      Limited Partners’ Contractual Right of Withdrawal
 23
             34.     The Limited Partnership interests are not registered pursuant to the federal securities
 24
      laws or state laws, are not listed on any exchange, and are not freely transferrable. Transfer or
 25
      liquidation of the Limited Partnership interests is strictly limited by the Limited Partnership
 26
      Agreement. The Interests will not be registered under any securities laws and may not be transferred
 27
      except as permitted under the Securities Act, applicable state securities laws, pursuant to registration
 28

                                                      - 10 -
                                             Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 11 of 38 Page ID #:11



  1 or exemption therefrom, and in accordance with the Partnership Agreement. A public market does

  2 not currently exist for the Interests, and no such market is expected to develop. Accordingly, the right

  3 to withdrawal was, and remain, critically important to Limited Partners who would not have invested

  4 in the Partnership without that right.

  5          35.    In relevant, part the Agreement grants the Limited Partners the right to withdraw their

  6 investments as follows:

  7           4.01 Withdrawals of Limited Partners’ Capital Account.
  8           (a) A Limited Partner will be generally permitted to make withdrawals from its
              Capital Account (except to the extent of its interest in any unrealized Side Pocket
  9           Investments) as of the last day of any calendar month, or such other date as the
              General Partner may determine in its sole discretion (each such date, a “Withdrawal
 10           Date”) subject to the provisions of this Section 4.01, by delivering to the General
 11           Partner a request in writing for withdrawal in the form of Appendix A to the
              Subscription Agreement; provided that the Partnership receives at least 35 days’
 12           written notice of such withdrawal prior to the applicable Withdrawal Date. (b) The
              General Partner may, in its sole discretion, cause the Partnership to declare and pay
 13           special distributions to all Limited Partners, which shall be paid on a pro rata basis
              to all Partners based on their relative Capital Accounts as of the record date of the
 14
              distribution. All withdrawals will be net of any accrued losses.
 15 LPA at 9.

 16
             36.    The limitations on withdrawals are as follows:
 17
              4.03 Limitations on Withdrawals. The General Partner may suspend the right of
 18           withdrawal or postpone the date of payment (i) for any period during which a delay
              is reasonably necessary, as determined in the sole discretion of the General Partner,
 19           in order to effectuate an orderly liquidation of the Partnership’s investments in a
 20           manner that does not have a material adverse impact on the Partnership or the non-
              withdrawing Limited Partners; (ii) during any Suspension Period; or (iii) during
 21           any period in which the General Partner determines in good faith such a suspension
              is necessary or advisable to protect the Partnership. At the conclusion of such
 22           period, the General Partner shall resume permitting withdrawals otherwise
              permitted pursuant to this Article IV, and shall resume any payments pursuant to
 23           such withdrawals as soon as reasonably practicable.
 24 LPA at 11. This section was invoked, halting all withdrawals, by the General Partner after the VOIP

 25 Guardian fiasco, and communicated to Limited Partners in the letter of February 11, 2019.

 26
 27

 28

                                                      - 11 -
                                             Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 12 of 38 Page ID #:12



  1          D.      Reporting Obligations of the General Partner

  2
             37.     The Limited Partnership Agreement obligates the General Partner to provide Limited
  3
      Partners with audited financial reports, and to otherwise account for the Partnership’s business
  4
      pursuant to Generally Accepted Accounting Principles (“GAAP”):
  5
               7.01 Accounting Methods. The General Partner shall prepare the accounting
  6            statements for the Partnership on an accrual basis in accordance with GAAP, and
  7            shall be empowered to make any changes of accounting method that it shall deem
               advisable, including electing to amortize certain organizational and offering
  8            expenses.
                                                         * * *
  9
               7.04 Reports to Partners. The General Partner will furnish audited financial
 10            statements to all Limited Partners within a reasonable time period, following the
               conclusion of each Fiscal Year . . . [a]ll Limited Partners will also receive unaudited
 11            performance reports and such other information as the General Partner determines
               on a monthly basis.
 12
             38.     In preparing reports to the Limited Partners, the Partnership Agreement further
 13
      requires the General Partner to value investments fairly and in good faith:
 14
                “Fair Value” means the value of any Investments or other assets of the Partnership
 15            as determined by the General Partner in good faith. In general, the Fair Value of
 16            Master Fund shares shall be their net asset value as reported by the Master Fund,
               and the Fair Value of Master Fund Loans shall be the principal, interest and other
 17            amounts owing to the Partnership thereunder.

 18 LPA at 21.

 19          E.      The General Partner and Individual Defendants’ Fiduciary Duties to
                     Limited Partners
 20
             39.     Under Delaware law, general partners owe a fiduciary duty to the limited partners in
 21
      a partnership, as do individuals who control the general partner.
 22
             40.     Controlling managers of a corporate general partner also owe a fiduciary duty to the
 23
      limited partners in a partnership
 24
             41.     As specifically alleged above, the Individual Defendants were the controlling
 25
      managers of the General Partner.
 26
 27

 28

                                                      - 12 -
                                             Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 13 of 38 Page ID #:13



  1          42.     There is no specific language in the Limited Partnership Agreement or any other

  2 agreement between the parties that restricted or eliminated the fiduciary duties of the General Partner

  3 or its controlling managers.

  4          F.      The General Partner’s Obligations to Evaluate and Monitor Investments

  5          43.     Pursuant to the Partnership Agreement the General Partner has exclusive management

  6 and control of the Fund’s business:

  7            Except as otherwise provided in this Agreement, the General Partner will have
               exclusive management and control of the business of the Partnership and will
  8
               (except as otherwise provided in any other agreements) make all decisions affecting
  9            the Partnership and the Partnership’s assets.
      Partnership Agreement at 13, ¶5.02.
 10

 11          44.     Limited Partners have no control over the affairs of the Fund, and cannot vote for or

 12 remove the General Partner or its agents, and cannot vote or appoint General Partner employees:

 13 See LPA at 19.

 14          45.     The General Partner has investment management agreements with the Funds, the
 15 Offshore Fund, and the Master Fund, giving it exclusive control over investment decisions.

 16 See PPM at 12.

 17
             46.     The General Partner is responsible for monitoring the performance of the Fund
 18
      investments. Such undertaking includes monitoring the operations and performance of the businesses
 19
      to which Limited Partner capital ultimately finds its way (referred to as “Counterparty” in the Private
 20
      Placement Memoranda). These General Partner’s monitoring duties are described as follows:
 21
               The General Partner may reduce or increase exposure to a Counterparty from time
 22            to time in its sole discretion according to a variety of factors such as the
               performance of associated Investments (including relative to benchmarks, peers or
 23            expectations), the adherence of the Counterparty to its stated policies and
               procedures, the responsiveness of the Counterparty to inquiries and requests for
 24
               information, unexpected changes in the size and composition of the Counterparty’s
 25            organization, changes in perception of the character and ethics of the personnel of
               the Counterparty, the emergence of superior investment opportunities, and other
 26            considerations deemed relevant by the General Partner.
 27                                                     * * *
               The General Partner generally reviews and monitors the operation and performance
 28            of each Counterparty as frequently as it believes in its sole discretion is appropriate
                                                      - 13 -
                                             Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 14 of 38 Page ID #:14



  1           taking into account the size and level of risk inherent in the applicable Investment.
              However, the General Partner is unable in practice to monitor every representation,
  2           warranty and covenant made by each Counterparty and related affiliates at all times.
              The General Partner solicits such information from each Counterparty and from
  3
              other sources that the General Partner deems appropriate in an effort to properly
  4           assess the Counterparty’s performance, and accordingly the relative success or
              failure of each Investment.
  5
      PPM at 6-7.
  6

  7          47.     The Private Placement Memorandum touts the General Partner’s “specific set of

  8 statistical and quantitative skills” in evaluating and navigating opportunities and risks that mainstream

  9 banks, and even private non-bank lenders are unqualified and unwilling to undertake. See PPM at 3.

 10          G.      Roles and Responsibilities of the Individual Defendants

 11          48.     The General Partner was, at all relevant times, controlled by Individual Defendants

 12 Ross, Mason, and Turner, all of whom who serve, or at relevant times, served, on the Management

 13 Committee and the Investment Committee of the General Partner, and, as alleged above, were and/or

 14 are Executive Officers of the General Partner.

 15          49.     The Individual Defendants constituted a majority of the Management Committee

 16 during the relevant time period, comprising three of its five members. The Management Committee’s

 17 powers and responsibility is described as follows:

 18           Management Committee. The management committee (the “Management
              Committee”) is a standing committee composed of the General Partner’s most
 19           senior personnel, including the Chief Executive Officer, the Chief Financial
              Officer, the Chief Investment Officer, the General Counsel and the Executive Vice
 20           President of Research. The Management Committee presides over all major
 21           decision making for the General Partner. This committee acts as the steering
              committee for the General Partner, identifying overarching objectives for the
 22           General Partner and the effective, long-term strategies to achieve them. By taking
              a collaborative approach to firm governance, the Management Committee seeks to
 23           enhance transparency between senior managers and mitigates key person risk while
              providing for better business continuity. The Chief Compliance Officer reports
 24           directly to the Management Committee.
 25          50.     As members of the Investment Committee, the Individual Defendants were
 26 responsible for approving new investments, monitoring them and otherwise managing the
 27 investments:

 28

                                                     - 14 -
                                            Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 15 of 38 Page ID #:15



  1           Investment Committee. The investment committee (the “Investment Committee”)
              is comprised of the Chief Executive Officer [Ross], the Chief Investment Officer
  2           [Mason until October 2016, Turner from October 2016 to January 2019] and the
              Executive Vice President of Research [Mason since July 2015]. The Investment
  3
              Committee meets regularly and generally focuses on discussion and approval of
  4           new Investments, current Investments, follow-on Investments, restructurings,
              material modifications to existing Investments, portfolio performance, available
  5           capital by Counterparty, current and future investment risks, and any other matters
              impacting the Investments. The observing members of the Investment Committee
  6           are the General Counsel, the Chief Compliance Officer, the Vice Presidents of
              Investments and the Vice President of Asset Management
  7
      PPM at 9.
  8

  9         51.     As alleged above, Defendants Ross, Mason and Turner were chiefly responsible for

 10 conducting due diligence in selecting and monitoring the Fund’s investments, including its

 11 investments in VOIP Guardian and QuarterSpot. As described in detail below, contrary to the General

 12 Partners’ representations regarding due diligence, Defendants Ross, Mason and Turner were grossly

 13 negligent in selecting VOIP Guardian and QuarterSpot for Fund investment, approving the Fund’s

 14 investment of 25% of its assets in VOIP Guardian, and failing to monitor the Fund’s investments in

 15 both VOIP Guardian and QuarterSpot. In addition, Defendant Ross acted fraudulently by arranging

 16 with QuarterSpot to falsity QuarterSpot payment information and to falsely report hundreds of

 17 fictional payments by QuarterSpot borrowers.

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

                                                    - 15 -
                                           Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 16 of 38 Page ID #:16



  1 V.       DEFENDANTS BREACHED FIDUCIARY AND CONTRACTUAL DUTIES BY
             INVESTING IN VOIP GUARDIAN AND/OR AIDED AND ABETTED THE
  2          BREACHES
  3          A.     VOIP Guardian Background
  4          52.    VOIP Guardian was formed in September 2015, as a Delaware limited liability
  5 company, with its principal place of business in New York City. VOIP Guardian is now located in

  6 Santa Monica, California.

  7          53.    VOIP Guardian is in the business of factoring (i.e., purchasing) the receivables of
  8 small “Tier 3” telecom providers that purportedly have contracts to provide services to Tier 1 telecom

  9
      companies, such as Verizon, AT&T, Sprint and other brand-name telecom carriers. The purchased
 10 receivables of the Tier 3 telecoms become payable directly to VOIP Guardian by the Tier 1 telecom

 11 providers. These expected payments from the Tier 1 telecoms were the collateral against which the

 12 Funds lent money to VOIP Guardian. The Tier 3 telecoms are VOIP Guardian’s contractual

 13 counterparties; the Tier 1 telecoms are VOIP Guardian’s – and, thus, DLI and the Fund’s – payment

 14 obligors. The 2015 Financial Statements of the Fund described VOIP Guardian’s business as follows:

 15
             The Partnership provides a revolving loan facility with maximum facility amount
 16          of $50 million to VOiP Guardian Partners I, LLC (VOIP Guardian). VOIP
             Guardian purchases short-term (60 to 90 day) commercial telecommunication
 17          invoices (receivables) raised by tier 3 telecom providers that route traffic from calls
             generated in United States to African and Eastern European countries. The telecom
 18          invoices are payable by Tier 1 telecom providers in the United States and Europe
 19          that utilize the services of the tier 3 telecom providers to route the traffic. The
             revolving loan facility had an outstanding principal balance of $32.83 million as of
 20          December 31,2015, carried an interest rate of 15% per annum, compounded
             monthly and has a stated maturity date of September 30, 2020. The Partnership has
 21          a collateral security interest in the commercial telecommunication receivables
             purchased by VOIP Guardian. The Partnership is exposed to the risk of default by
 22
             the account debtor (tier 1 telecom provider) and the originator of the invoice to the
 23          extent the receivable needs to be recoursed back to the tier 3 telecom provider. Such
             default could result in the Partnership losing value in the underlying collateral
 24          leading to lower returns and/or loss of principal on the Partnership's loan facility.
             The platform sponsor of VOIP Guardian is also the platform sponsor for Talking
 25          Capital LLC, another platform from whom the Partnership buys telecommunication
             receivables directly.
 26
           54.     The Funds’ investments in VOIP Guardian began in 2015, and increased significantly
 27
    through 2017. Although the exact dates and amounts of the investments are not available to Plaintiffs
 28

                                                    - 16 -
                                           Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 17 of 38 Page ID #:17



  1 at this time, the Funds’ audited financial statements for the following years reveal the total amounts

  2 outstanding as of the close of those years:

  3                  (i)     2015: $32.83 million;

  4                  (ii)    2016: $99 million;

  5                  (iii)   2017: $180 million.

  6          55.     A document titled Look Through Metrics for Asset-Based Facilities, made available

  7 to Limited Partners, reported the value of collateral within the borrowing base of each lending

  8 platform, including for VOIP Guardian. According to this document, as of September 30, 2018, VOIP

  9 Guardian’s borrowing base consisted of 462 “unique positions”, with an average collateral value of

 10 $432,450, totaling $199,791,828.

 11          56.     Contrary to the apparent meaning of the Look Through Metrics document, VOIP

 12 Guardian had only five counterparties with receivables of more than $1 million. Worse yet, over 80%

 13 of VOIP Guardian’s $192 million in “Notes Receivable” securing its debt to the Fund were notes to

 14 just TWO companies: Telacme Limited ($101,165,115) and Najd Technologies Limited

 15 ($58,004,470).

 16          57.     The VOIP Guardian entities are controlled by Omanoff through Omanoff America,

 17 LLC.

 18          B.      At Least by February 2017, Ross Was On Notice That Omanoff Had Been
                     Deceptive, Reckless, or Grossly Negligent in His Conduct of a Business Similar
 19                  to VOIP Guardian.
 20          58.     The Fund’s initial dealings with Omanoff involved the financing of Talking Capital
 21 LLC and entities affiliated with Talking Capital (collectively “Talking Capital”). Talking Capital is

 22 in the same business as VOIP Guardian: factoring financing small telecom companies that provide

 23 call termination and related services to large telecom companies.

 24         59.    However, the relationship between Talking Capital and Omanoff soured, leading to a
 25 lawsuit filed by a founding member of Talking Capital against VOIP Guardian, Omanoff and entities

 26 and individuals associated with him, and against Ross, DLI and the Funds. That action, filed on
 27

 28

                                                    - 17 -
                                           Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 18 of 38 Page ID #:18



  1 February 24, 2017, in New York Supreme Court, alleges two distinct courses of wrongdoing, the first

  2 of which is highly material to this action:8

  3                   (i)     First, Talking Capital alleges that Omanoff, Omanoff America Telecom, LLC,

  4 Omanoff related-entities, and Omanoff associates caused Taking Capital to invest and lose $8.5

  5 million in Bolotel Ltd, a UK-based Tier 3 Carrier, which disappeared under suspicious circumstances.

  6 Talking Capital alleges that the Omanoff-related defendants’ decision to invest in Bolotel, without

  7 proper or meaningful due diligence, was uninformed and grossly negligent. Talking Capital at ¶¶ 44-

  8 48. The Funds did not provide funding to Bolotel.

  9                   (ii)    Second, Talking Capital alleges that VOIP Guardian is a direct competitor of

 10 Talking Capital, and that by funding it, Ross and the Funds violated non-compete clauses in the loan

 11 agreement(s) with Talking Capital. Omanoff-related defendants are alleged to have breached

 12 fiduciary duties to Talking Capital by this same conduct. See Talking Capital at ¶¶62-88.

 13           60.     The Verified Complaint in the Talking Capital action alleged, in part:

 14                   •       From 2014 through early 2016, Ross’s affiliated companies, including but not
                              limited to the Partnership, made loans to Talking Capital of approximately
 15                           $180 million (including renewals and rollovers of prior financings), and were
 16                           the leading lending source for Talking Capital:

 17                   •       In 2016, Omanoff (and others) acted recklessly in causing Talking Capital to
                              lend $8.5 million to a Tier 3 European service provider known as Bolotel
 18                           Limited (“Bolotel”), based on receivables purportedly owed to Bolotel by AV
                              Partners, SRL, a European Tier 1 telecom;
 19
                      •       AV Partners was, in fact, the subsidiary of an entity that had been bankrupt
 20
                              since 2010 and, therefore, no longer qualified as a Tier 1 telecom, a fact not
 21                           disclosed by Omanoff to Talking Capital’s investors;

 22                   •       Invoices reflecting the amounts due to Bolotel from AV Partners were
                              intentionally inflated and falsified to induce Talking Capital to extend
 23                           additional credit to Bolotel;
 24

 25

 26
      8
        Talking Capital LLC v. Rodney Omanoff No. 650973/2017 (N.Y. S. Ct. Feb. 24, 2017). Unless otherwise
 27
      specified, citation to Talking Capital is to the original complaint. The complaint was amended twice to provide
 28   more detail. However, we cite to the original complaint to show what allegations the Defendants to this action
      were aware of as of February 24, 2017.
                                                         - 18 -
                                                Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 19 of 38 Page ID #:19



  1                  •       Omanoff and others failed to conduct proper or meaningful due diligence
                             regarding the Bolotel loan, thereby exposing Talking Capital’s funders to
  2                          millions of dollars of losses;
  3
                     •       The funds ostensibly loaned to Bolotel by Talking Capital were wired not to
  4                          Bolotel, but to Bolotel FZE, a United Arab Emirates entity different from, and
                             with no clear relation to, Bolotel Ltd. Talking Capital had no direct relationship
  5                          with Bolotel FZE.
  6                  •       As of February 2016, Bolotel ceased operating, with no trace of the funds,
                             resulting in a loss of over $8.5 million;
  7

  8                  •       Omanoff was grossly negligent in the performance his duties and
                             responsibilities as manager of Talking Capital and its affiliates
  9
                     •       The financing application paperwork submitted to Talking Capital by Bolotel
 10                          in October 2015, was incomplete, failing to answer whether there exists
                             pending litigation against Bolotel, whether licenses have been complied with,
 11                          and the identity of related entities and Bolotel’s shareholders, or carrier and
 12                          trade references. Also missing from the application were the following items:
                             Bolotel’s organizational documents, audited financial statements, copy of
 13                          network diagrams, information about switching platforms, and letters of
                             reference from two customers/suppliers. Additional red flags included Bolotel
 14                          banking statements that showed zero balance, service agreements with Bolotel
                             FZE rather than the actual applicant (Bolotel Ltd). In addition, there was no
 15
                             evidence that Bolotel had been awarded any service agreements with Tier 1
 16                          Carriers other than with AV Partners, and such service agreement was executed
                             several days after Bolotel submitted its incomplete application to Talking
 17                          Capital. Talking Capital alleges that these were glaring due diligence lapses by
                             Omanoff and his associates.
 18
             61.     According to Talking Capital, “There is a growing sense that Bolotel . . . is a criminal
 19
      enterprise, making use of a web of international bank accounts to divert, loot or embezzle the loan
 20
      proceeds from [Talking Capital.]” Id. at ¶49. No explanation was given by Omanoff, Proto, Rahman
 21
      and/or Lara as what happened with Bolotel. See id. at 48.
 22
             62.     The Talking Capital second amended complaint, filed February 13, 2019, adds
 23
      additional detailed allegations about the Bolotel transactions.
 24
             63.     Additional glaring problems with the Bolotel story included Bolotel banking
 25
      statements that showed zero balance, service agreements with Bolotel FZE rather than the actual
 26
      applicant (Bolotel Ltd). In addition, there was no evidence that Bolotel had been awarded any service
 27
      agreements with Tier 1 Carriers other than with AV Partners, and such service agreement was
 28

                                                      - 19 -
                                             Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 20 of 38 Page ID #:20



  1 executed several days after Bolotel submitted its incomplete application to Talking Capital. Talking

  2 Capital alleges that these were glaring due diligence lapses by Omanoff, Proto and Rahman, who

  3 structured and executed the Bolotel transactions. Talking Capital Am. Cpl. at ¶¶ 53-72.

  4          64.      Thus, by no later than February 2017, Ross knew of the Bolotel scandal, and Talking

  5 Capital’s allegations that Omanoff, among others, had been at a minimum grossly negligent in vetting

  6 and monitoring the investment. The allegations against Omanoff should have been flashing red

  7 warning signs to any rational fiduciary that had extended credit to another of Omanoff’s ventures,

  8 particularly a venture in exactly the same business as Talking Capital. These warning signs should

  9 have caused the Individual Defendants and the General Partner to refrain from making any additional

 10 loans to VOIP Guardian, move to reduce VOIP Guardian’s outstanding loan balance, conduct a full

 11 investigation to ensure that VOIP Guardian and its counterparties were legitimate businesses, and

 12 verify that the invoices purportedly documenting the amounts due to VOIP Guardian from its Tier 1

 13 obligors were bona fide. Instead of acting to minimize the Fund’s exposure in the face of the

 14 allegations of fraud by Omanoff in his conduct of a similar business, the Funds loaned VOIP Guardian

 15 an additional $48 million in 2017.

 16          C.      The General Partner Concealed Material Negative Information About VOIP
                     Guardian’s Condition from the Limited Partners
 17
             65.     The Talking Capital action was not timely or properly disclosed to the Limited
 18
      Partners, and should have been because the allegations were material to the Fund’s investment in
 19
      VOIP Capital, a virtual clone of Talking Capital also controlled by Omanoff. The allegations in the
 20
      Talking Capital action also related directly to the General Partner’s due diligence process. Had
 21
      Limited Partners known that VOIP Guardian was run by an individual sued for gross negligence in
 22
      making investments in the telecom factoring business, they could have exercised their right to
 23
      withdraw their capital. The failure to disclose deprived them of this right.
 24
             66.     On or about December 22, 2018, Ross, as CEO of the General Partner, sent a letter to
 25
      the Limited Partners reporting an estimated return of 0.77% for the month of November 2018. In
 26
      addition, the letter noted the material selloff in the stock market in the fourth quarter of 2018.
 27

 28

                                                       - 20 -
                                              Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 21 of 38 Page ID #:21



  1            67.   While presenting the Partnership’s results as very favorable, especially as compared

  2 to the stock market, the letter did not disclose to investors the highly material fact that VOIP Guardian

  3 had defaulted on December 2018 payments owed to the Funds.

  4                                  2018 Selected Index Performance*
  5    Index                                   5-Year              3-Year                1-Year
  6    DLIF Class A Interests                   10.1%               9.3%                   8.7%
  7    Barclays U.S. High Yield
       Index                                    5.5%                7.2%                  -2.1%
  8

  9    S&P/LSTA Leveraged Loan
       Index                                    3.1%                4.8%                   0.4%
 10
       Palmer Square CLO Debt
 11    Index (CLODI)                            4.6%                6.4%                   0.1%
 12
       Barclays U.S. Aggregate
 13    Index                                    2.5%                2.1%                   0.0%
      As shown in this chart, according to the letter the Fund soundly beat both the stock market and debt
 14
      market in 2018.
 15
               68.   On January 29, 2019, Ross, as CEO of the General Partner sent a letter to Limited
 16
      Partners highlighting the Fund’s performance in 2018. Among other things, the letter stated that in
 17
      2018, Limited Partners’ interests appreciated by 8.7%, net of fees. The letter included links to several
 18
      articles about the performance of the stock market in 2018, which was negative, and a chart comparing
 19
      the return on Limited Partners interests with various debt indexes. According to the letter the Fund
 20
      soundly beat both the stock market and debt market in 2018.
 21
               69.   The rosy picture painted by the January 22, 2018, letter, however, was spectacularly
 22
      false. As the Limited Partners would learn three weeks later, most of the VOIP Guardian investments
 23
      were likely lost due to misconduct, and defendants knew, before the end of 2018, that VOIP Guardian
 24
      had defaulted on payments to the Fund.
 25
               70.   In relevant part the February 11, 2019, letter signed by Ross as CEO of the General
 26
      Partner, stated as follows:
 27

 28             Recent Events. From 2015 until November 2018, VOIP Guardian made regular

                                                      - 21 -
                                             Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 22 of 38 Page ID #:22



  1           interest payments due to the Funds. Beginning in December 2018 however, VOIP
              Guardian missed a portion of its interest payment due to the Funds because it did
  2           not receive timely payments totaling $18 million from its own obligors. VOIP
              Guardian’s obligors are the telecom companies contractually obligated to pay VOIP
  3
              Guardian for invoices that it “factors.”
  4           Although VOIP Guardian received $10 million of its delinquent obligor payments
              in early January 2019, VOIP Guardian did not receive any further payments
  5
              thereafter. During January, VOIP Guardian repeatedly reassured our personnel
  6           that the payments would be forthcoming. Given VOIP Guardian’s payment history,
              we found these reassurances to be credible. VOIP Guardian’s amounts due from
  7           these delinquent obligors is now $160 million, with the result that VOIP Guardian
              in turn remains unable to make its payments due to the Funds. We now suspect that
  8           the cessation of payments is the likely result of misconduct (although we have not
              yet determined by whom) and that a substantial portion of the $160 million may
  9
              not be recoverable.On February 1, 2019, our legal counsel notified law
 10           enforcement, and we began taking actions to attempt to recover any remaining
              available assets. Specifically:
 11
              We engaged Kasowitz Benson Torres LLP to assist in an investigation of VOIP
 12           Guardian and its obligors and to pursue potential litigation. Kasowitz has engaged
              Navigant Consulting, which is an international consulting firm with a specialized
 13           asset‐recovery group, to assist in its efforts.

 14           Our legal counsel presented the matter to members of the U.S. Attorney’s Office
              (Major Frauds Section). Our counsel continues to provide them with information,
 15           and plans to meet with agents from the U.S. Federal Bureau of Investigation in the
              very near future.
 16
              We formally declared an event of default by VOIP Guardian and accelerated all of
 17           its loan amounts due to the Funds. We also secured exclusive control over two of
              VOIP Guardian’s bank accounts for its obligor collections, and we now sweep cash
 18           out of these accounts.
 19           We notified the Funds’ auditor, Deloitte, of the events.

 20 (Emphasis added. Footnote omitted.)
          71.    This letter was followed by a February 22, 2019, letter signed by Ross as CEO of the
 21

 22 General Partner, which included answers to questions asked by the Limited Partners after February
    11. Limited Partners had been asking about the Talking Capital case, which the letter describes as
 23

 24 follows:

 25           Forefront Partners has alleged that the founders of VOIP Guardian formed and
              operated VOIP Guardian as a competitor to Talking Capital in violation of their
 26           fiduciary duties as well as of Talking Capital’s operating agreement. Forefront
              Partners has further alleged that DLI provided financing to VOIP Guardian in
 27           violation of a non-competition covenant contained in a master receivables purchase
              and servicing agreement between affiliates of Talking Capital and of DLI, and that
 28
              the DLI entities’ financing of VOIP Guardian improperly aided others (i.e., Talking
                                                    - 22 -
                                           Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 23 of 38 Page ID #:23



  1            Capital’s former equity-holders and manager now affiliated with VOIP VOIP
               Guardian) in breaching their fiduciary duties owed to Talking Capital. . .
  2
      This description of the case fails to mention the Bolotel allegations leveled against Omanoff and
  3
      affiliated entities and individuals relating to their failure to conduct due diligence. In light of the
  4
      massive VOIP Guardian-related losses suffered by the Funds, the General Partner’s continuing
  5
      concealment of the Bolotel-related allegations is telling.
  6
             D.      The General Partner and Individual Defendants Failed to Exercise Due
  7                  Diligence By Investing 25% of the Fund’s Capital in VOIP Guardian.
  8
             72.     Defendants’ decision to invest 25% of the Fund’s capital in VOIP Guardian was
  9
      inconsistent with any rational due diligence process and the due diligence, initial and ongoing, that
 10
      the Individuals Defendants represented to Limited Partners it would perform. The Individual
 11
      Defendant’s decision to fund VOIP Guardian with material amounts of the Fund’s capital was grossly
 12
      negligent.
 13
             73.     VOIP Guardian was a new entity with no operating history whose financing was
 14
      provided solely by the Fund, notwithstanding the cloud of suspicion concerning Omanoff and his
 15
      telecom factoring operations. The Individual Defendants could take no comfort that others were doing
 16
      significant business with VOIP Guardian and sharing the risk.
 17
             74.     Given these facts, the Individual Defendants should have exercised the utmost caution
 18
      and vetted VOIP Guardian and its obligors more thoroughly than it would an established business
 19
      with a history of repaying creditors, or one that other businesses had sought fit to finance.
 20
             75.     By February 2016, Ross and his affiliated companies had become significant backers
 21
      of the Talking Capital ventures, which was one-third owned by Omanoff. In light of the material, and
 22
      close working relationship between Ross and Omanoff, by no later than February 2016, Defendants
 23
      would have known of the Bolotel issues, which culminated in the February 2017 filing of Talking
 24
      Capital’s allegations that Omanoff, among others, had been at a minimum grossly negligent in vetting
 25
      the investment.
 26
             76.     The Bolotel fiasco and allegations against Omanoff should have been deeply
 27
      worrisome to anyone that had extended credit to another of Omanoff’s ventures in the same business.
 28

                                                      - 23 -
                                             Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 24 of 38 Page ID #:24



  1 The suspicious Bolotel losses would have caused any rational fiduciary to stop all investments to

  2 VOIP Guardian and undertake a forensic analysis of VOIP Guardian and its obligors. Upon

  3 information and belief, this was not done, rendering false and misleading the General Partner’s claims

  4 of due diligence and investment monitoring.

  5          77.     VOIP Guardian’s Bankuptcy Petition reveals that approximately 75% of the VOIP

  6 Guardian receivables serving as collateral for Fund loans are from just two companies: Najd

  7 Technologies Limited ($58MM) and Telacme Limited ($101MM). These receivables are shown in

  8 the Petition as uncollectible in their entireties. This extraordinary concentration of receivables in two

  9 companies not only subjected the Fund to heightened risk of nonpayment but also highlights the

 10 extreme gross negligence of the General Partner in failing to conduct due diligence regarding VOIP

 11 Guardian’s counterparties and receivables.

 12          78.     Unfortunately, the Bolotel losses foreshadowed all too well the Fund’s disastrous

 13 losses in VOIP Guardian. Given the amount Ross has said is likely unrecoverable due to misconduct

 14 ($160 million out of $191.3 million), and the extreme improbability that all of VOIP Guardian’s

 15 telecom obligors -- whose own obligors were supposedly Tier 1 Carriers -- defaulted at the same

 16 time, it seems overwhelmingly likely that the Limited Partners have been victimized by wholescale

 17 fraud by VOIP Guardian and/or its obligors.

 18          79.     Despite knowing that $8.5 million vanished under suspicious circumstances, in a deal

 19 orchestrated and vetted by Omanoff and affiliated persons, the Individual Defendants extended

 20 $66.17 million of the Fund’s capital to VOIP Guardian in 2016, in addition to $32.83 million loaned

 21 in 2015. This was followed by another $48 million in 2017, bringing the total VOIP Guardian

 22 investment by the Funds to $180 million by the end of 2017.

 23          80.     VOIP Guardian’ bankruptcy petition reveals that even as VOIP Guardian was missing

 24 payments to the Fund starting in December 2018, the Fund continued to increase its exposure, lending

 25 VOIP Guardian an additional $3 million in December 2018, and $2,205,140.82 in January 2019.

 26 Unsurprisingly, this information has never been disclosed to the Limited Partners.
 27          81.     The vast majority of the Fund’s loans to VOIP Guardian have been lost, causing

 28 material harm to the Limited Partners, who would have exercised their rights of withdrawal had they

                                                     - 24 -
                                            Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 25 of 38 Page ID #:25



  1 known the truth about the allegations lodged against Omanoff in the Talking Capital Action, the

  2 General Partner’s failure to perform due diligence and monitor the performance of VOIP Guardian,

  3 or the true level of risk in the VOIP Guardian loans.

  4 VI.      THE FINANCIAL REPORTS PROVIDED TO PROSPECTIVE LIMITED
             PARTNERS AND LIMITED PARTNERS WERE MATERIALLY FALSE AND
  5          MISLEADING DUE TO OVERVALUATION OF QUARTERSPOT INVESTMENTS
  6          AND OVERPAYMENT OF MANAGEMENT FEES

  7          82.     Pursuant to the Limited Partnership Agreement the General Partner provided the

  8 Limited Partners with annual audited financial statements (“Annual Reports”) for the fiscal years

  9 2014 through 2017.

 10          83.     In addition, the General Partner provided unaudited monthly financial updates by letter

 11 and by updates to the Partnerships investment portal that reported to Limited Partners the Fund’s

 12 monthly return and assets.

 13          84.     A material portion of the Partnership was invested through the QuarterSpot platform,

 14 a lending platform operated by QuarterSpot, Inc., through which small business obtain loans. The

 15 Partnership was an active lender on the QuarterSpot platform.

 16          85.     Pursuant to the Annual Reports, the Limited Partnership reported the following

 17 relevant metrics:

 18                                     2014               2015              2016                2017
        Partner Capital (net       $ 107,412,480       $407,484,592      $752,251,31        $658,956,923
 19     assets)
        Annual Net Increase        $7,588,834          $33,514,541       $77,170,916        $69,991,032
 20     of Partner Capital
        From Operations
 21     Fair Value of              $21,700,239         $61,783,961       $122,347,560       $50,014,245
        QuarterSpot Notes
 22
             86.     In fact, and unbeknownst to the Limited Partners, the General Partner was misstating
 23
      the value of the QuarterSpot investments, failing to write off defaulted loans, and also falsely reported
 24
      in return figures payments to the Fund from the QuarterSpot portfolio that were never made.
 25
             87.     According to the SEC Action, between 2014 and 2017, the overvaluation of the
 26
      reported QuarterSpot investments amounted to the material amount of approximately $53 million,
 27
      which was equal to 43% of the overall reported value of the investments for 2016 (122 million). The
 28

                                                      - 25 -
                                             Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 26 of 38 Page ID #:26



  1 overvaluation also constituted more than 7% of the overall assets of the Partnership in 2016. See SEC

  2 Action at ¶¶ 54.

  3          88.    The overvaluation and misreporting was carried out by Ross and principals at

  4 QuarterSpot, with Ross actively directing QuarterSpot to falsify borrower payments to QuarterSpot

  5 and to under-report delinquencies and writeoffs. See SEC Action at ¶¶ 39-50.

  6          89.    The inflation of fair value inflated the value of the Partnership’s assets and profitability

  7 means that the Limited Partners had been overpaying the General Partner for years. As alleged above,

  8 the General Partner is paid 20% of the Partnership’s Profit and 1% of its assets, which had been

  9 inflated. This amounted to approximately $11 million in overstated assets. See id. at ¶ 56.

 10          90.    With the collapse of the VOIP Guardian investment, and the added revelation that the

 11 General Partner had been overstating the fair value of the QuarterSpot investments, it seems very

 12 likely that the VOIP Guardian investments had been materially overstated and/or impaired all along,

 13 and had not simply gone bad all at once in December 2018.

 14          91.    The material misrepresentations and failures to disclose alleged above caused the

 15 members of the class to overpay for the interests they received in the Partnership.

 16          92.    Had the Limited Partners known of the true financial condition of the Partnership,

 17 which was materially worse than represented by the General Partner, they would have exercised their

 18 right to withdraw from the Partnership, would not have been damaged by overcompensating the

 19 General Partner, and would have avoided massive losses attributed to VOIP Guardian.

 20 VII.     CLASS ACTION ALLEGATIONS

 21          93.    Plaintiffs bring this lawsuit and all claims alleged herein as a class action on behalf of

 22 themselves and all others similarly situated as members of the proposed Plaintiff class under Federal

 23 Rule of Civil Procedure 23. The class is defined as follows: Any Limited Partner of the Fund.

 24          94.    Excluded from the class are Defendants, and their legal representatives, officers,

 25 directors, assigns, and successors. Plaintiff reserves the right to amend the class and definitions if

 26 discovery and further investigation reveal that the class should be expanded or otherwise modified.
 27

 28

                                                     - 26 -
                                            Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 27 of 38 Page ID #:27



  1           95.    Numerosity: The class is so numerous that joinder of all members is impracticable.

  2 Although the exact number of Limited Partners is unknown to Plaintiffs, the number of Limited

  3 Partners is believed to be at least several hundred, such that joinder is impracticable.

  4           96.    Commonality and Predominance: Questions of law and fact exist that are common to

  5 the class, and predominate over any question affecting individual class members. Indeed, all of the

  6 factual and legal issues in this case can be resolved without regard to Plaintiffs’ conduct at all:

  7 Plaintiffs’ are passive investors that had no control or decision-making authority over Defendants or

  8 any decisions, actions or inaction taken by them or not taken by them. These issues include among

  9 others:

 10                  (i)     Whether the General Partner was not candid with the Limited Partners thereby

 11 breaching its fiduciary duties of loyalty to the Limited Partners;

 12                  (ii)    Whether the Individual Defendants were not candid with the Limited Partners

 13 thereby breaching their fiduciary duties of loyalty to the Limited Partners;

 14                  (iii)   Whether the General Partner breached its contract with Limited Partners by

 15 failing to give Limited Partners accurate information about the Fund’s due diligence and operating

 16 and financial condition, thereby depriving them of exercising their right of withdrawal;

 17                  (iv)    Whether the General Partner breached its contract with the individual Limited

 18 Partners, including the implied covenant of good faith and fair dealing, by its gross negligence in

 19 selecting and monitoring of Fund investments;

 20                  (v)     Whether the General Partner breached its contracts with the individual Limited

 21 Partners, including the implied covenant of good faith and fair dealing, by deliberately misstating the

 22 value and performance of the Fund;

 23                  (vi)    Whether the General Partner breached its contracts with the individual Limited

 24 Partners, including the implied covenant of good faith and fair dealing, by deliberately and falsely

 25 inflating its management and performance fees;

 26                  (vii)   Whether the General Partner and Ross fraudulently induced the Limited
 27 Partners to purchase their Limited Partnership interests;

 28

                                                     - 27 -
                                            Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 28 of 38 Page ID #:28



  1                   (viii)   Whether the General Partner and Ross knowingly or recklessly caused the class

  2 members to overpay for the interests they purchased in the Limited Partnership; and

  3                   (ix)     Whether Omanoff knowingly participated in the breaches of the other

  4 defendants, thereby being aiding and abetting their breaches of fiduciary duties.

  5           97.     Typicality: The claims of the representative Plaintiffs are typical of the claims of the

  6 prospective class members in that the representative Plaintiff and the prospective class members are

  7 all Limited Partners that had no control or say over any decision at issue in this case. The

  8 representative Plaintiffs, like all prospective class members, have been damaged by Defendants’

  9 misconduct because their Limited Partnership interest have materially declined in value as a result of

 10 Defendants’ wrongdoing. Furthermore, the factual bases of Defendants’ misconduct are common to

 11 all prospective class members and represent a common thread resulting in injury to all prospective

 12 class members.

 13           98.     Adequacy: Plaintiffs are committed to prosecuting the action and have retained

 14 competent counsel experienced in litigation of this nature. Plaintiffs’ claims are typical of the claims

 15 of the other members of the class and Plaintiffs have the same interests as the other members of the

 16 class. Accordingly, Plaintiffs are adequate representatives of the class and will fairly and adequately

 17 protect the interests of the class.

 18           99.     Superiority: The prosecution of separate actions by individual members of the class

 19 would create the risk of inconsistent or varying adjudications with respect to individual members of

 20 the class, which would establish incompatible standards of conduct for Defendants, or adjudications

 21 with respect to individual members of the class, which would as a practical matter be disjunctive of

 22 the interests of the other members not parties to the adjudications or substantially impair or impede

 23 their ability to protect their interests.

 24           100.    Manageability: The class action will be easily manageable, as the class members are

 25 all in the same position and easily identifiable from records of the General Partner.

 26           101.    Class certification is also appropriate under Fed. R. Civ. P. 23(a) and (b)(2) because
 27 Defendants have acted or refused to act on grounds generally applicable to the Class, so that final

 28 injunctive relief or corresponding declaratory relief is appropriate as to the Class as a whole

                                                         - 28 -
                                                Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 29 of 38 Page ID #:29



  1          102.     Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

  2 because such claims present only particular, common issues, the resolution of which would advance

  3 the disposition of this matter and the parties’ interests therein. Such particular issues include, but are

  4 not limited to:

  5                   (i)     Whether the General Partner’s lack of candor about its lack of due diligence,

  6 and/or its deliberate misstatements regarding the performance and value of the Fund constituted a

  7 breach of its fiduciary duty of loyalty to the Limited Partners;

  8                   (ii)    Whether the Individual Defendants’ lack of candor about their gross

  9 negligence in the selection and monitoring of investments and due diligence, and/or about the true

 10 value and performance of the Fund constituted a breach of the fiduciary duty of loyalty to the Limited

 11 Partners

 12                   (iii)   Whether the General Partner breached its contracts with the individual Limited

 13 Partners, including the implied covenant of good faith and fair dealing, by its gross negligence in

 14 selecting and monitoring investments;

 15                   (iv)    Whether the General Partner breached its contracts with the individual Limited

 16 Partners by failing to give Limited Partners accurate information about the Fund’s due diligence and

 17 operating and financial condition, thereby depriving them of exercising their right of withdrawal; and

 18                   (v)     Whether the General Partner and Ross fraudulently induced the Limited

 19 Partners to purchase their limited partnership interests.

 20
                                              COUNT I
 21                 Breach of Fiduciary Duty of Loyalty Against General Partner Direct
                                        Lending Investments LLC
 22

 23          103.     Plaintiffs hereby incorporate all foregoing paragraphs as though the same were set

 24 forth herein in their entirety.

 25          104.     By reason of its position as a fiduciary of the Partnership, and by operation of law,

 26 and because of its ability to control the business and corporate affairs of the Partnership, the General
 27 Partner owed the Partnership and its Limited Partners the fiduciary duty of loyalty, requiring them to

 28 act in good faith with respect to the Limited Partners, to be candid with the Limited Partners by

                                                      - 29 -
                                             Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 30 of 38 Page ID #:30



  1 disclosing to them complete, truthful and accurate information about the Limited Partnership's

  2 operations and financial conditions.

  3          105.    The General Partner, far from acting in the best interests of the Limited Partners and

  4 being honest with them, lied to them about its due diligence process, failed to disclose material risks

  5 and the truth behind the VOIP Guardian investment, understated the risk in investing in the Limited

  6 Partnership, lied about the value of Limited Partnerships which were not valued in good faith, and

  7 lied about the returns to the Limited Partners, all of which benefitted the General Partner at the

  8 expense of the Limited Partner by directly inflating the fees the General Partner collected from them

  9 and depriving them of the truth about their investments which prevented them from exercising their

 10 right of withdrawal all the while paying fees based on capital that would have fled if the truth was

 11 known.

 12          106.    The General Partner had defined investment discretion in investing Limited Partners’

 13 capital within the framework that it had promised would be followed. As alleged above, the General

 14 Partner undertook to “review[] and monitor[] the operation and performance of each Counterparty as

 15 frequently as it believes in its sole discretion is appropriate taking into account the size and level of

 16 risk inherent in the applicable Investment.”

 17          107.    The General Partner caused the highly material amount of 25% of the Fund to be

 18 invested with VOIP Guardian, beginning in 2015, and continuing through 2017. This was a massive

 19 investment in a new business funded in large part by capital from the Limited Partners. In addition, as

 20 alleged above, by February 2016, the General Partner knew that an $8.5 million loan to Bolotel

 21 disappeared under highly suspicious circumstances. In light of the highly concentrated nature of this

 22 investment, the General Partner duty to monitor VOIP Guardian and its counterparties was greater

 23 than its duty to monitor its other, less concentrated investments. Shockingly, the General Partner

 24 failed to secure the money it had invested in VOIP Guardian prior to February 2016, and instead

 25 continued to invest in VOIP Guardian in 2016 and 2017, and continued to invest even in December

 26 2018 and January 2019 after VOIP Guardian had missed interest payments to the Fund. These actions
 27 are not consistent with any rational due diligence process or the responsible monitoring of investments

 28 that it was obligated to undertake and which it represented it did undertake. Responsible fiduciaries

                                                      - 30 -
                                             Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 31 of 38 Page ID #:31



  1 in the General Partner’s position would have foregone investing the capital of Limited Partners in

  2 VOIP Guardian or, at the least, would have done so only after exercise extreme caution, and would

  3 have invested immaterial amounts.

  4          108.   The General Partner breached the duty of loyalty to Limited Partners by failing to

  5 candidly describe its true due diligence process, and because it failed to disclose and materially

  6 misrepresented the Fund’s true financial condition and operations. Contrary to its representation that

  7 it would monitor counterparties, the General Partner invested significant amounts in VOIP Guardian,

  8 a brand new enterprise funded in large part by the Fund itself, run by an individual (Omanoff) whose

  9 own due diligence was known by the General Partner to be highly suspect. Had the General Partner

 10 in fact implemented the initial and ongoing due diligence and risk assessments it represented it would

 11 do, the Limited Partners would not now be faced with an abrupt 21% loss of capital due to misconduct.

 12          109.   The General Partner failed to disclose to Limited Partners the true risk inherent in its

 13 VOIP Guardian investment which was in fact portrayed to Limited Partners in a manner that created

 14 the reasonable but false impression that these were relatively low risk loan secured by the accounts

 15 receivable of Tier 1 Carriers, which are (supposed to be) blue-chip companies like AT&T, Verizon,

 16 Deutsche Telecom, that are exceedingly unlikely to default on its accounts receivable.

 17          110.   The General Partner acted in bad faith and was not candid with the Limited Partners

 18 because its Annual Reports materially overstated the Partnerships’ capital, operational success, and

 19 the fair value of the QuarterSpot investments which were material to the Fund’s overall value.

 20 Moreover, the General Partner was not candid with Limited Partners in its letters of December 22,

 21 2018, and January 31, 2019, and other similar letters it sent, which regularly touted that the Fund’s

 22 return was much better than the returns for the major stock market and various debt indexes. By then

 23 the General Partner knew that VOIP Guardian had missed its interest payments to the Fund for

 24 December 2018, supposedly because of defaults by VOIP Guardian’s obligors, and that only $10

 25 million of $18 million unpaid in December was remitted by VOIP Guardian’s obligors in January.

 26 Neither letter to the Limited Partners disclosed any issue with VOIP Guardian’s payments in
 27 December or January. It was only on February 11, 2019, in the letter to the Limited Partners signed

 28 by Ross, as CEO of the General Partner, that Limited Partners learned of the missed payments, and

                                                    - 31 -
                                           Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 32 of 38 Page ID #:32



  1 the likely loss of most of the investment in VOIP Guardian due to misconduct. Moreover, such letters

  2 were materially false and misleading because they presented inflated fair value for the QuarterSpot

  3 investments.

  4           111.    The overstatement of the fair value of the Partnership’s QuarterSpot investments

  5 overstated the Fund’s gross capital, which led to the General Partner collecting inflated fees based on

  6 those inflated values.

  7           112.    The Partnership and its Limited Partners have been damaged by the General Partner’s

  8 breach of fiduciary duties by, inter alia, being deprived of the ability to exercise their right of

  9 withdrawal based on accurate information, which resulted in a material diminution in the value of

 10 their individual capital accounts.

 11                                           COUNT II
                       Breaches of Fiduciary Duties Against the Individual Defendants
 12
              113.    Plaintiffs hereby incorporate all foregoing paragraphs as though the same were set
 13
      forth herein in their entirety.
 14
              114.    The Individual Defendants, as alleged above, were senior officers of the General
 15
      Partner, tasked with managing its operations and with making all investment decisions. The
 16
      Individual Defendants comprised the General Partner’s three-member Investment Committee, and
 17
      constituted a majority of its five-member Management Committee during the relevant time. The
 18
      Individual Defendants exercised actual control and domination of the General Partner at all times
 19
      relevant to this action and in ways relevant to this action, and owed fiduciary duties to the Limited
 20
      Partners.
 21
              115.    The due diligence and initial and ongoing risk assessments the General Partner
 22
      promised to undertake in investing Limited Partner capital, as alleged above, was in fact carried out
 23
      by the Individual Defendants, according to policies and procedures that they designed and
 24
      implemented.
 25
              116.    The Individual Defendants breached their fiduciary duties loyalty for the same reasons
 26
      as the General Partner, as alleged above, and are responsible for the damages therefrom to the
 27
      Partnership and Limited Partners.
 28

                                                      - 32 -
                                             Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 33 of 38 Page ID #:33



  1                                        COUNT III
       Aiding and Abetting Breaches of Fiduciary Duties Against the Individual Defendants In The
  2                                     Alternative To Count II
  3          117.    Plaintiffs hereby incorporate all foregoing paragraphs as though the same were set
  4 forth herein in their entirety.

  5         118. This Count III is pled in the alternative to Count II. If it is found that the Individual
  6 Defendants did not breach fiduciary duties.

  7          119.    The General Partner owed fiduciary duties to the Partnership and its Limited Partners,
  8 and, as alleged, above, breached those duties.

  9
             120.    The Individual Defendants were senior officers of the General Partner and managed
 10 its operations and made all of the investment decisions, including the decision to invest in VOIP

 11 Guardian, and the initial and ongoing due diligence and risk assessments of those investments.

 12          121.    Accordingly, the Individual Defendants knowingly participated in the breaches of
 13 fiduciary duties by the General Partner, which damaged the Partnership and the Limited Partners.

 14
                                             COUNT IV
 15                          Breach  of Contract  Against the General Partner

 16          122.    Plaintiffs hereby incorporate all foregoing paragraphs as though the same were set

 17 forth herein in their entirety.

 18          123.    The Limited Partnership Agreement is a valid contract between each Limited Partner

 19 and the General Partner, with due consideration paid by each of them in the form of mutual promises

 20 to perform.

 21          124.    The Limited Partners performed their ends of the bargain with the General Partner by

 22 submitting to the General Partner money and completed forms, which were accepted by the General

 23 Partner.

 24          125.    The General Partner breached the contract with the General Partners as follows:

 25                  (a)    The General Partner is contractually obligated to each individual Limited

 26 Partner to keep “full, complete and accurate books of account,” provide each Limited Partner with
 27 accurate financial reports, and value the Fund’s investments in good faith. By materially overstating

 28

                                                     - 33 -
                                            Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 34 of 38 Page ID #:34



  1 the fair value of the QuarterSpot investments and failing to value the QuarterSpot investments in good

  2 faith, the General Partner breached its contract with each Limited Partner.

  3                 (b)     The General Partner misrepresented its due diligence process, and the true

  4 value of its VOIP Guardian investments which were in fact materially impaired.

  5                 (c)     The General Partner, by presenting the limited Partners with a falsely positive

  6 view of the financial condition of the Partnership, deprived the Limited Partners of the ability to

  7 exercise their rights of withdrawal, which they would have done. Now that the truth about the

  8 Partnership has been disclosed, the General Partner has frozen all withdrawals.

  9                 (d)     As alleged above, the Limited Partners agreed to (indirectly) pay the General

 10 Partner 20% of profits and 1% of gross assets as its fee for managing the Partnership. Such fees were

 11 deducted by the General Partner from the Master Fund, without Limited Partners authorizing any

 12 particular payment. Because the assets of the Fund and Master Fund were overstated, the Limited

 13 Partners have been overpaying the General Partner pursuant to the Partnership Agreement.

 14 Accordingly, the General Partner breached its compensation provision.

 15          126.   These breaches have proximately damaged the Limited Partners by stripping them of

 16 their contractual right to timely withdraw from the Partnership.

 17                                         COUNT V
                 Breach of the Implied Covenant of Good Faith and Fair Dealing Against
 18                                       the General Partner
 19          127.   Plaintiffs hereby incorporate all foregoing paragraphs as though the same were set
 20 forth herein in their entirety.

 21         128. The Limited Partnership Agreement is a valid contract between each Limited Partner
 22 and the General Partner, with due consideration paid by each of them in the form of mutual promises

 23 to perform.

 24         129.    The covenant of good faith and fair dealing is an implied term in the Limited Partners
 25 Agreement.

 26       130.      As alleged above, the contract provided Limited Partners with rights of withdrawal,
 27 which was the only way to liquidate Limited Partnership interests. The implied covenant of good faith

 28

                                                    - 34 -
                                           Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 35 of 38 Page ID #:35



  1 and fair dealing imposes a duty on the General Partner to not interfere unfairly with this right. As

  2 alleged above, the General Partner did interfere with this right by failing to disclose and actively

  3 misrepresenting facts that, were they known by the Limited Partners would have caused them to

  4 exercise such right thereby avoiding significant loss of capital. As a result of its own wrongdoing, the

  5 General Partner invoked the limitation on withdrawal, claiming such limitation was in the best interest

  6 of Limited Partners.

  7           131.    The Limited Partnership Agreement also provided that the General Partner had sole

  8 investment discretion. The implied covenant of good faith and fair dealing required the General

  9 Partner to perform reasonable and adequate due diligence prior to making investments and to re-

 10 evaluate them. As alleged above, the General Partner failed to do this, thereby depriving the Limited

 11 Partners of their right to withdraw from the Partnership.

 12           132.    The General Partner’s breach of the implied covenant of good faith and fair dealing

 13 proximately damaged the Limited Partners.

 14                                         COUNT VI
                     Aiding and Abetting Breaches of Fiduciary Duties Against Omanoff
 15
              133.    Plaintiffs hereby incorporate all foregoing paragraphs as though the same were set
 16
      forth herein in their entirety.
 17
              134.    The General Partner and the Individual Defendants owed fiduciary duties to the
 18
      Limited Partners and breached those duties.
 19
              135.     Omanoff’s factoring business, VOIP Guardian, was financed with $190 million in
 20
      capital from the Funds, and the Omanoff actively solicited capital from the Limited Partners through
 21
      the Funds. Approximately $160 million loaned to Omanoff’s business by the Fund is now missing
 22
      and likely unrecoverable. Omanoff knew the Fund was a limited partnership and that the General
 23
      Partner and the Individual Defendants Ross, Turner, and Mason owed fiduciary duties to the Limited
 24
      Partners. Omanoff knew that the General Partner and the Individual Defendants performed grossly
 25
      inadequate due diligence regarding VOIP Guardian’s loans because adequate due diligence would
 26
      have required his participation.
 27

 28

                                                     - 35 -
                                            Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 36 of 38 Page ID #:36



  1           136.     Accordingly, Omanoff knowingly participated in the fiduciary breaches by the

  2 General Partner and Individual Defendants and is liable for the significant damages suffered by the

  3 Limited Partners.

  4                                           COUNT VII
                     Aiding and Abetting Breaches of Fiduciary Duties Against QuarterSpot
  5
              137.     Plaintiffs hereby incorporate all foregoing paragraphs as though the same were set
  6
      forth herein in their entirety.
  7
              138.     The General Partner and the Individual Defendants owed fiduciary duties to the
  8
      Limited Partners and breached those duties.
  9
              139.     As alleged above, QuarterSpot was actively engaged with the General Partner in
 10
      overstating the returns to the Partnership from the Partnership’s QuarterSpot investments. The
 11
      overstatement was material and led to a material overpayment of fees by the Limited Partners.
 12
              140.     Accordingly, QuarterSpot knowingly participated in the fiduciary breaches by the
 13
      General Partner and Individual Defendants and are liable for the significant damages suffered by the
 14
      Limited Partners.
 15

 16                                      COUNT VIII
                     Fraud in the Inducement Against the General Partner and Ross
 17
              141.     Plaintiffs hereby incorporate all foregoing paragraphs as though the same were set
 18
      forth herein in their entirety.
 19
              142.     Beginning in 2014, the General Partner and Ross materially overstated the
 20
      performance and value of the Fund in documents they provided to prospective limited partners.
 21
              143.     The General Partner and Ross knew the financial information they provided to
 22
      prospective limited partners materially overstated the performance and value of the Fund.
 23
              144.     The General Partner and Ross provided the false information to prospective limited
 24
      partners with the intent to induce them into purchasing limited partnership interests in the Fund.
 25
              145.     The prospective limited partners who became Limited Partners justifiably relied on
 26
      the falsified financial information provided by the General Partner and Ross in making their decision
 27
      to purchase Limited Partnership interests.
 28

                                                      - 36 -
                                             Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 37 of 38 Page ID #:37



  1          146.    Plaintiffs and the other current Limited Partners were damaged by the fraudulent

  2 conduct of the General Partner and Ross in that they were induced to purchase interests in a Limited

  3 Partnership at higher prices than they would have paid had the financial information they received

  4 been true and accurate.

  5          147.    Plaintiffs and the other current Limited Partners were damaged by the fraudulent

  6 conduct of the General Partner and Ross in that, had they known the General Partner and its Managing

  7 Member were actively engaged in a fraudulent scheme to overstate the performance and value of the

  8 Fund, they would not have purchased Limited Partnership interests at all.

  9
                                             RELIEF REQUESTED
 10
             WHEREFORE, Plaintiffs demand judgment as follows:
 11
             148.    Certifying this case as a class action; certifying Plaintiffs as class representatives and
 12
      their counsel as class counsel;
 13
             149.    An award to Plaintiffs and the class all forms of recovery allowed under law and equity
 14
      including rescission, restitution, disgorgement, injunctive and other equitable relief, and
 15
      compensatory and punitive damages.
 16
             150.    An award of attorneys’ fees and costs, as allowed by law;
 17
             151.    An award of pre-judgment and post-judgment interest, as provided by law;
 18
             152.    Such other relief that the Court deems just, equitable, and proper.
 19
                                         DEMAND FOR JURY TRIAL
 20
             Plaintiff demands a trial by jury of any and all issues in this action so triable.
 21

 22

 23

 24

 25

 26
 27

 28

                                                      - 37 -
                                             Class Action Complaint
Case 2:19-cv-02452-DSF-MRW Document 1 Filed 04/01/19 Page 38 of 38 Page ID #:38



  1

  2   DATED: April 1, 2019              MILBERG TADLER PHILLIPS GROSSMAN LLP

  3
                                        By:                     /sDavid E. Azar
  4                                                              David E. Azar
  5                                     DAVID E. AZAR (SBN 218319)
                                        11766 Wilshire Blvd., Suite 500
  6
                                        Los Angeles, California 90025
  7                                     Telephone: (213) 617-1200
                                        Facsimile: (212) 868-1229
  8                                     dazar@milberg.com
  9                                     HENRY J. KELSTON
 10                                     ANDREI RADO
                                        One Pennsylvania Plaza, Suite 1920
 11                                     New York, New York 10119
                                        Telephone: (212) 594-5300
 12                                     Facsimile: (212) 868-1229
                                        hkelston@milberg.com
 13                                     arado@milberg.com
 14
                                        Counsel for Plaintiffs and the Proposed Class
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

                                           - 38 -
                                  Class Action Complaint
